DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qureshi (2018/0067378).

Regarding claim 1, Qureshi discloses an arithmetic-logical unit ["ALU"] (Figure 12), comprising: a combiner (1230, coupler) for combining two or more elementary optical input signals (1205, first signal component, 1210, second signal component) to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (2018/0067378) in view of Nazarathy et al. (2010/0097677, of record).

Regarding claim 2, Qureshi discloses the ALU of claim 1, but fails to teach wherein the elementary optical input signals have equal states of polarization and angular frequencies, and wherein the elementary optical input signals have phases, which remain constant in respect to each other in time. Qureshi and Nazarathy are related because both teach an arithmetic logic unit.
Nazarathy discloses an ALU wherein the elementary optical input signals have equal states of polarization and angular frequencies (Figure 9, at least [0250]), and wherein the elementary optical input signals have phases, which remain constant in respect to each other in time (Figure 9, at least [0250]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Nazarathy and provide wherein the elementary optical input signals have equal states of polarization and angular frequencies, and wherein the elementary optical input signals 

Regarding claim 3, Qureshi discloses the ALU of claim 1, but fails to teach wherein said two or more elementary optical input signals comprise two elementary optical input signals having orthogonal states of polarization. Qureshi and Nazarathy are related because both teach an arithmetic logic unit.
Nazarathy discloses an ALU wherein said two or more elementary optical input signals comprise two elementary optical input signals having orthogonal states of polarization (at least [0048, 0190]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Nazarathy and provide wherein said two or more elementary optical input signals comprise two elementary optical input signals having orthogonal states of polarization. Doing so would allow for mitigation of spatial hole-burning in the active medium arising in the case of spatially separated mutually coherent beams.

Regarding claim 4, Qureshi discloses the ALU of claim 1, but fails to teach a bias input for receiving a bias signal, wherein the ALU is responsive to variations of the bias signal by altering said normalizing of the amplitude of the synchronization signal. Qureshi and Nazarathy are related because both teach an arithmetic logic unit.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Nazarathy and provide a bias input for receiving a bias signal, wherein the ALU is responsive to variations of the bias signal by altering said normalizing of the amplitude of the synchronization signal. Doing so would allow for adequate calibration between two signals.

Regarding claim 5, Qureshi discloses the ALU of claim 1, but fails to teach wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one optical output signal carry complex-valued information. Qureshi and Nazarathy are related because both teach an arithmetic logic unit.
Nazarathy discloses an ALU wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one optical output signal carry complex-valued information (at least [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Nazarathy and provide wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one optical output signal 

Regarding claim 6, Qureshi discloses the ALU claim 1, but fails to teach wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one output signal carry real-valued information. Qureshi and Nazarathy are related because both teach an arithmetic logic unit.
Nazarathy discloses an ALU wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one output signal carry real-valued information (at least [0082]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Nazarathy and provide wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one output signal carry real-valued information. Doing so would allow for accurate prediction of signal behavior, thereby improving the usability of the ALU.

Regarding claim 7, Qureshi discloses the ALU of claim 1, but fails to teach wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one output signal carry binary information. Qureshi and Nazarathy are related because both teach an arithmetic logic unit.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Nazarathy and provide wherein at least some of the two or more elementary optical input signals, the one or more combined optical input signals and at least one output signal carry binary information. Doing so would allow for reduction of gate complexity.

Regarding claim 8, the modified Qureshi discloses the ALU of claim 4, wherein the ALU is configured to perform at least two Boolean operations on the two or more elementary optical input signals combined to the one or more combined optical input signals (Nazarathy: [0253]), and wherein the at least two Boolean operations are selectable by altering the at least one bias signal (Nazarathy: [0250, 0253]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (2018/0067378) in view of Huber et al. (7,414,779).

Regarding claim 9, Qureshi discloses the ALU of claim 1, but fails to teach wherein the at least one laser is selected from a following group of laser types: a vertical cavity surface-emitting laser, a plasmonic laser, a semiconductor laser, a solid-state laser, a Raman laser, a ring laser, a disk laser and a nano-scale laser other than a plasmonic laser. Qureshi and Huber are related because both teach a laser element configured to synchronize with a signal by mode locking.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Huber and provide wherein the at least one laser is selected from a following group of laser types: a vertical cavity surface-emitting laser, a plasmonic laser, a semiconductor laser, a solid-state laser, a Raman laser, a ring laser, a disk laser and a nano-scale laser other than a plasmonic laser. Doing so would allow for reliable and consistent laser light generation, thereby improving the quality of the ALU.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (2018/0067378) in view of Shahar (2004/0179841).

Regarding claim 10, Qureshi discloses the ALU of claim 1, wherein the at least one laser is configured such that the generation of the output signal by said normalizing of the synchronization signal corresponds to performing one or more arithmetic-logic operations on the two or more elementary optical input signals combined to the one or more combined optical input signals at a wavelength or simultaneously at two or more wavelengths (at least [0077]).
Qureshi fails to teach wherein the at least one laser comprises one or more multimode lasers. Qureshi and Shahar are related because both teach an arithmetic logic unit.
Shahar discloses an ALU comprising a multimode laser (Figure 15J, 843A, modulated laser; [0294] teaches a multimode laser).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qureshi to incorporate the teachings of Shahar and provide wherein the at least one laser comprises one or more multimode lasers. Doing so would allow for reduction of cost over single mode lasers.

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the limitations of claims 1, 4, and 11 simultaneously in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 12-15 are either directly or indirectly dependent on claim 11, and are therefore objected to for at least the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872